DETAILED ACTION
Response to Amendment
1.	The amendment filed 12/25/20 has been entered.
Claims 1, 2, 8 and 16 have been amended.
Claims 6, 13 and 19 have been cancelled.
Claims 1-5, 7-12, 14, 15 and newly added claims 21-23 are under consideration.

Election/Restrictions
2.	Claims 1-5, 7-12, 14, 15 and 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/2/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3.	Claims 1-5, 7-12, 14-18 and 20-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: See Applicant’s Remarks (pages 9 and 10, lines 11-22 and 1-14 respectively) filed on 12/25/20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/AHMED N SEFER/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        
.